DETAILED ACTION
This action is responsive to the filing of 5/23/2022. Claims 1-6, 8-16, 18-19 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-12, 14-16, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Reddy (US 20140032467.)

Claim 1, 10, 11: Reddy discloses a method for adaptively adjusting (Abstract, traversable script for an interactive synthetic character may be modified based on a set of analytics relating to the use of the interactive synthetic character) a user experience interacting with a social robot electronic device (par. 29, synthetic character, e.g. toy; Fig. 1: 110), comprising: 
collecting, using at least one sensor (par. 29, Synthetic character 110 can include a variety of sensors, actuators, processors, recording devices, speech recognition engines, natural language processors), data (par. 29, record the interactions or a variety of information about the interactions for logical analysis; par. 44 a set of script analytics based on the data collected from interactions with the synthetic character 110) related to an interaction of a user with a feature (par. 28, the interactive content includes a traversable script with a set of conversation rules) of the electronic social robot device based on at least one predetermined rule (par. 46; Fig. 4: 410, rule to receive interaction data) requiring at least one user experience parameter (par. 49, script response time) related (par. 46, Examples of the types of interaction data may include … user response time; par. 49, analytics may show that a user's response time is slower or faster than expected. In order to keep the user attention, the script may be modified to respond more or less quickly to the user) to the collected data; 
activating of a timer to measure a response time (par. 46, interaction data may include user response time) of a user to the feature (par. 44, interaction with the synthetic toy running the script); 
analyzing the collected data based on the at least one user experience parameter to determine responsiveness of the user to the feature (par. 30, Analysis platform 130 can use this information to generate a detailed analysis with a variety of analytics; par. 49, the analytics may show that a user's response time is slower or faster than expected. In order to keep the user attention, the script may be modified to respond more or less quickly to the user.); and 
adjusting the at least one user experience parameter of the electronic social robot device based on the determined responsiveness (par. 30, The current script being used by synthetic character 110 can be updated (possibly in real-time) using this analysis; par. 49, the analytics may show that a user's response time is slower or faster than expected. In order to keep the user attention, the script may be modified to respond more or less quickly to the user.)  

Claim 2, 12: Reddy discloses the method of claim 1, wherein collecting the data related to the interaction further comprises: capturing a voice of the user using the at least one sensor, wherein the at least one sensor is a microphone (par. 37, Sensors 220 can be … microphones; par. 8, data module may use a speech recognition or natural language processing system to collect voice data.)  

Claim 4, 14: Reddy discloses the method of claim 1, wherein each of the at least one sensor is any one of: external to the electronic device and internal to the electronic device (par. 37, Sensors 220 may be part of the toy or separate from the toy.)  

Claim 5, 15: Reddy discloses the method of claim 1, wherein adjusting the user experience parameter further comprises: adjusting the user experience parameter to improve the user responsiveness to the feature (par. 49, the analytics may show that a user's response time is slower or faster than expected. In order to keep the user attention, the script may be modified to respond more or less quickly to the user.) 

Claim 6, 16: Reddy discloses the method of claim 5, wherein the feature includes any one of: functional (par. 37, state engine 225 to move from state to state within a script), visual, and audio features of the electronic device.  

Claim 8, 18: Reddy discloses the method of claim 1, wherein determining the responsiveness of the user further comprises: applying at least one predetermined rule on the collected data, wherein the predetermined rule is selected based on the feature (par. 49, the analytics may show that a user's response time is slower or faster than expected. In order to keep the user attention, the script may be modified to respond more or less quickly to the user.)    

Claim 9, 19: Reddy discloses the method of claim 1, wherein determining the responsiveness of the user further comprises: applying at least one machine learning model on the collected data, wherein the at least one machine learning model provides the user experience parameter based on at least the collected data (par. 5, the current script may be automatically updated using a learning algorithm to generate new interactions; par. 47, Once the data is received, generation operation 420 generates an activity index. The activity index represents the results from a logical analysis of the data as a set of analytics.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy in view of Breazeal (US 20170206064.)

Claim 3, 13: Reddy discloses the method of claim 2. However, Reddy does not explicitly disclose: wherein collecting the data related to the interaction further comprises: capturing a gesture, a facial expression, or both using the at least one sensor, wherein the at least one sensor is a camera. 

Breazeal discloses a similar method for a social robot, including: wherein collecting the data related to the interaction further comprises: capturing a gesture, a facial expression, or both using the at least one sensor, wherein the at least one sensor is a camera (par. 165, a smiling face, gesture, etc. Accumulating images from the cameras that may include a face.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Reddy with Breazeal so as to provide facial expression capture as taught by Breazeal in the synthetic character toy of Reddy. One would have been motivated to combine the teachings so as to use various training systems and feedback loop that may be developed to allow the PCD robot and cloud-based systems to continuously improve. The PCD robots may collect information that can be used to train machine learning algorithms (Breazeal par. 165.)

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Reddy does not disclose an interactive social robot as recited in amended independent claims, because Reddy uses a running script which does not provide for a true social interaction.
The Examiner respectfully disagrees. Reddy clearly discloses an interactive social robot. The toy has movements (using actuators) and it interacts with the users (par. 29.) Claims as recited do not claim a ‘true’ social interaction, nor further limit objectively, what a ‘true’ social interaction is.

Applicant further argues that Reddy does not really analyze the responsiveness of the user to a particular feature, and instead only deals with the script.
The Examiner respectfully disagrees. The script is the feature of the toy in Reddy, and Reddy is clear about analyzing the responsiveness to the script (par. 30) and adjusting the script accordingly. Adjusting the script (which has everything to do with the user experience) is adjusting parameters.

Claims are interpreted under BRI.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamamoto (US 20200133239) Social robot; Janakiraman (US 10833883) adapting UI based on user responsiveness.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
6/1/2022